Exhibit 99.1 FOR IMMEDIATE RELEASE: February 12 , 201 6 Salon Media Group Reports Third Quarter Fiscal 2016 Results 32 % Increase in Revenue Reported NEW YORK, NY ( February 1 2 , 201 6 ). Salon Media Group, Inc. (OTCQB: SLNM) today announced its results for the three and nine months ending December 31, 2015. Highlights: ● Net revenue was 32% higher than same period last year ● Improved revenues driven by programmatic and higher CPM pre-roll advertising ● Original editorial video expanded on the Salon.com website ● Unique visitors to Salon.com averaged 15.7 million for the quarter Net revenue for the period was $2.0 million, an increase of 32% from the $1.5 million reported for the three months ending December 31, 2014. For the nine months ending December 31, 2015, net revenue was $5.3 million, an increase of 42% from the $3.7 million reported for the nine months ending December 31, 2014. The increase in revenue as compared to a year ago was a result of stronger programmatic advertising revenues and a larger portion of higher cost-per-thousand (CPM) video advertising. The Company’s loss from operations for the third quarter was $0.3 million, compared to a loss of $0.8 million for the same period last year. The Company’s loss from operations for the nine months ending December 31, 2015 was $1.4 million, compared to a loss of $2.9 million for the same period last year. The decrease in losses for the three and nine month periods resulted from an increase in revenues and stable operating expenses of $2.2 million and $6.7 million for the corresponding periods. Salon continued to execute its strategy to produce original editorial video content focused on news, politics, and entertainment. This approach has two goals: to add high quality diversified content to the Website, and to attract premium video advertising that commands higher CPMs as compared to display advertising. Salon tested posting original videos on Facebook in December, with encouraging early results: one video exceeded 20 million views and another exceeded 10 million views. Salon will continue to assess and refine the video product based on user adoption. These videos complement Salon
